Case 5:19-cv-00080-LGW-BWC Document 19 Filed 04/30/20 Page 1 of 5




          In the United States District Court
          for the Southern District of Georgia
                   Waycross Division

COFFEE COUNTY BOARD OF
COMMISSIONERS,

     Plaintiff,                               No. 5:19-cv-80

     v.

LOVIE MCVEIGH,

     Defendants.




LOVIE MCVEIGH,

     Counter-Claimant,

     v.

COFFEE COUNTY BOARD OF
COMMISSIONERS,

     Counter-Defendant.




LOVIE MCVEIGH,

     Third-Party Plaintiff,

     v.

COFFEE COUNTY

     Third-Party Defendant.
    Case 5:19-cv-00080-LGW-BWC Document 19 Filed 04/30/20 Page 2 of 5



                                     ORDER

       This matter is before the Court on a Motion to Remand by

Plaintiff      and     Counter-Defendant      Coffee      County     Board   of

Commissioners (the “Board”). Dkt. No. 16. The matter arises out of

an action originally filed by the Board in the Superior Court of

Coffee County, Georgia seeking injunctive relief and damages based

on Defendant and Counter-Plaintiff Lovie McVeigh’s failure to

comply with certain state and local laws regarding the use of her

modular home located in Coffee County. See Dkt. No. 1-1 at 1-5. On

September 20, 2019, McVeigh removed the Board’s action to this

Court asserting that this Court had jurisdiction over the matter

pursuant to its federal question and diversity jurisdiction under

28 U.S.C. §§ 1331 and 1332, respectively. Dkt. No. 1. 1 With regard

to her grounds for diversity jurisdiction, McVeigh contends that

the Board is a citizen of Georgia, that she is a citizen of Florida,

and that the amount in controversy exceeds $75,000. Id. ¶¶ 12-15.

       On    March     3,   2020,   after    receiving     several    deadline

extensions, the Board filed the present Motion to Remand arguing

that    this   Court    has   neither   diversity   nor    federal    question

jurisdiction over McVeigh’s claims. Dkt. No. 16. With respect to

diversity jurisdiction, the Board argues that McVeigh had offered

“no evidence to support” her claim that she was a citizen of


1 Shortly after removing, McVeigh filed an answer to the Board’s pleading and
further asserted a counterclaim against the Board and a third-party complaint
against Third-Party Defendant Coffee County. Dkt. No. 5.


                                        2
 Case 5:19-cv-00080-LGW-BWC Document 19 Filed 04/30/20 Page 3 of 5



Florida or that the amount in controversy exceeded $75,000. Id. at

3. Particularly concerning the amount in controversy, the Board

argues that it was “simply asking for injunctive relief in order

to   confiscate    and   impound   [McVeigh’s]    modular   home   as   it   is

currently obstructing a portion of the roadway.” Id. To date,

McVeigh has not responded to the Board’s motion.

       As an initial matter, the Court finds that McVeigh’s Notice

of Removal was not deficient, at least as it concerns the grounds

for diversity jurisdiction, because it offered, in accordance with

the removal statute, a “short and plain statement of the grounds

for removal.” 28 U.S.C. § 1446. Indeed, McVeigh’s notice identified

the citizenship of the parties and articulated that the amount in

controversy exceeded $75,000. Nevertheless, it is well-settled in

this jurisdiction that when confronted with a motion to remand,

“the    removing     party    bears       the   burden   of   establishing

jurisdiction.” Diaz v. Sheppard, 85 F.3d 1502, 1505 (11th Cir.

1996) (citing Tapscott v. MS Dealer Serv. Corp., 77 F.3d 1353,

1356 (11th Cir. 1996)). Where, as here, the Board has challenged

McVeigh’s alleged Florida citizenship and questioned the amount in

controversy, McVeigh must satisfy her burden by, at a minimum,

responding to the Board’s motion.

       Pursuant to Local Rule 7.5, a party opposing a motion “shall

serve and file a response within fourteen (14) days of service of

the motion” and “[f]ailure to respond within the applicable time


                                      3
 Case 5:19-cv-00080-LGW-BWC Document 19 Filed 04/30/20 Page 4 of 5



period shall indicate that there is no opposition to a motion.”

S.D. Ga. L.R. 7.5. Here, the Board appended to its Motion to Remand

a certificate verifying that it had served McVeigh by mailing a

copy via U.S. mail to the address of record for her counsel. Dkt.

No. 16 at 6. Accordingly, McVeigh has plainly failed to timely

respond to the Board Motion to Remand.

     Generally, a defendant’s failure to respond to such a motion

could be fatal to her claim of federal jurisdiction. However, in

light of the pending global Coronavirus pandemic that is causing

significant disruptions in day-to-day business, the Court is not

inclined to relinquish jurisdiction over this matter without at

least providing McVeigh a brief period of additional time to

indicate   whether   she   objects   to   the   Board’s   motion.   This   is

particularly true where, as here, there are significant questions

about McVeigh’s citizenship and the amount in controversy. For

example, the Board’s own counsel has already stated in an affidavit

filed on record that McVeigh’s last known residence was in Florida.

See Dkt. No. 2 ¶ 5. Accordingly, it is hereby ORDERED that McVeigh

shall file any opposition to the Board’s Motion to Remand or

otherwise inform the Court of its decision not to object to the

Board’s motion within ten (10) days of the date of this Order.

Failure to respond adequately in accordance with this Order may

result in this action being remanded.




                                     4
Case 5:19-cv-00080-LGW-BWC Document 19 Filed 04/30/20 Page 5 of 5



   SO ORDERED, this 30th day of April, 2020.




                                                               _
                                      HON. LISA GODBEY WOOD, JUDGE
                                      UNITED STATES DISTRICT COURT
                                      SOUTHERN DISTRICT OF GEORGIA




                                  5
